

Exhibit 10.7


PROCUREMENT COOPERATION FRAME AGREEMENT




Consignor: Changshu Huaye Steel Strip Co., Ltd. (“Party A”)
Consignee: Shanghai Huaye Iron & Steel Group Co., Ltd. (“Party B”)


Based on the friendly negotiation and mutual benefits, the Parties reach the
following agreement concerning procurement cooperation between the Parties:



1.  
Party A agrees to entrust Party B to purchase source materials in the market and
Party B agrees to accept such entrustment and promises to use its own purchase
channels and personnel and try its best to purchase source materials at the
lowest price and costs.




2.  
Party B may, under its own name, negotiate and execute relevant contracts with
the clients, provided that major contract provisions such as the types,
specifications, unit price of the purchased source materials shall be notified
to and agreed by Party A before any final agreement is executed.




3.  
Party B shall make sure that the purchased materials be delivered directly to
the location of Party A. The costs for the transportation shall be generally
included in the total price of the purchased materials. If under some special
circumstances, the transportation fees and costs shall be paid separately, such
fees and costs shall be agreed upon by Party A in advance.




4.  
Upon the delivery of the purchased materials by Party B, the Parties shall enter
into a separate detailed sales agreement based on the market conditions
concerning the quality and price of the purchased materials.




5.  
The term of this Agreement is one year, starting from January 1, 2007 and ending
on December 31, 2007. This Agreement will be automatically terminated upon
expiration. Where the Parties decide to continue the cooperation, a separate
agreement shall be reached one month before the expiration of this Agreement.




6.  
For any issues that are not covered under this Agreement, the Parties may
conduct further negotiation. Where such issues cannot be settled through
negotiation, they shall be subject to the Contract Law of China.




7.  
This Agreement is made in two originals, with each party holding one. This
Agreement shall take effective upon execution.






--------------------------------------------------------------------------------





   
Changshu Huaye Steel Strip Co., Ltd.
Shanghai Huaye Iron & Steel Group Co., Ltd.
(Corporate Seal)
(Corporate Seal)
Dated: December 7, 2006 Dated: December 7, 2006



   
 
 
 
 

--------------------------------------------------------------------------------

